DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 06/29/2020.
Claims 1-25 are pending and are examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 12-20 and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-12 are directed to a method (Process).  Claims 13-24 are directed to a non-transitory computer readable storage medium (Article of Manufacture).  Claims 25 is directed to a system (Machine).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite transaction fraud detection, which is an abstract idea.  Specifically, the claims recite "receiving a transaction from a user having initial transaction attributes and transaction data; determining an identity associated with the user, wherein the identity is associated with additional transaction attributes not received with the transaction; accessing a feature set associated with the initial transaction attributes and the additional transaction attributes, performing an analysis using the feature set and the transaction data to determine a likelihood that the transaction is fraudulent: and performing the transaction when the likelihood that the transaction is fraudulent does not satisfy a transaction fraud threshold," (Claims 1 as similarly in Claims 13 and 25) which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve performing model analysis using feature set and transaction data to determine fraud before performing the transaction when fraud threshold is not satisfied.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a commerce platforms system comprising: a memory; and a processor coupled with the memory,” “wherein the feature set comprises machine learning (ML) model features for detecting transaction fraud,” “performing, by the commerce platform system, a machine learning model analysis,” “a non-transitory computer readable storage medium including instructions that, when executed by a processor,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a commerce platforms system comprising: a memory; and a processor coupled with the memory,” “wherein the feature set comprises machine learning (ML) model features for detecting transaction fraud,” “performing, by the commerce platform system, a machine learning model analysis,” “a non-transitory computer readable storage medium including instructions that, when executed by a processor,” performs the steps or functions of "receiving a transaction from a user having initial transaction attributes and transaction data; determining an identity associated with the user, wherein the identity is associated with additional transaction attributes not received with the transaction; accessing a feature set associated with the initial transaction attributes and the additional transaction attributes, performing an analysis using the feature set and the transaction data to determine a likelihood that the transaction is fraudulent: and performing the transaction when the likelihood that the transaction is fraudulent does not satisfy a transaction fraud threshold.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a commerce platforms system comprising: a memory; and a processor coupled with the memory,” “wherein the feature set comprises machine learning (ML) model features for detecting transaction fraud,” “performing, by the commerce platform system, a machine learning model analysis,” “a non-transitory computer readable storage medium including instructions that, when executed by a processor,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction fraud detection.  As discussed above, taking the claim elements separately, “a commerce platforms system comprising: a memory; and a processor coupled with the memory,” “wherein the feature set comprises machine learning (ML) model features for detecting transaction fraud,” “performing, by the commerce platform system, a machine learning model analysis,” “a non-transitory computer readable storage medium including instructions that, when executed by a processor,” performs the steps or functions of "receiving a transaction from a user having initial transaction attributes and transaction data; determining an identity associated with the user, wherein the identity is associated with additional transaction attributes not received with the transaction; accessing a feature set associated with the initial transaction attributes and the additional transaction attributes, performing an analysis using the feature set and the transaction data to determine a likelihood that the transaction is fraudulent: and performing the transaction when the likelihood that the transaction is fraudulent does not satisfy a transaction fraud threshold."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction fraud detection.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 12, 14-20 and 24 further describe the abstract idea of transaction fraud detection.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-14 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche et al (US 2020/0126085).
With respect to claims 1, 13 and 25, Roche discloses a method, a commerce platforms system and a non-transitory computer readable storage medium including instructions that, when executed by a processor, cause the processor to perform operations for fraud detection during transactions using identity graphs, the operations comprising: a memory; and a processor coupled with the memory configured to: (Fig. 1; Pars. 26, 40-41);
receiving, at a commerce platform system, a transaction from a user having initial transaction attributes and transaction data (Figs. 2-4; Pars. 31, 48-50);
determining, by the commerce platform system, an identity associated with the user, wherein the identity is associated with additional transaction attributes not received with the transaction (Figs. 2-4; Pars. 50, 58, 68, 73);
accessing, by the commerce platform system, a feature set (profile data) associated with the initial transaction attributes and the additional transaction attributes, wherein the feature set comprises machine learning (ML) model features for detecting transaction fraud (Fig. 4; Pars. 64, 66, 69);
performing, by the commerce platform system, a machine learning model analysis using the feature set and the transaction data to determine a likelihood that the transaction is fraudulent (Pars. 69-70); and
performing, by the commerce platforms system, the transaction when the likelihood that the transaction is fraudulent does not satisfy a transaction fraud threshold (Fig. 4; Par. 71).
With respect to claim 2 and 14 Roche disclose all the limitation as described above.  Additionally, Roche discloses wherein transaction attributes comprise one or more of a card number used in the transaction, a personal identification number associated with the card used in the transaction, an email address of the user participating in the transaction, a commerce platform identifier for the user, and a cookie identifier collected from a computing device used in the transaction (Figs. 2, 5A; Pars. 31, 50, 74, 76).
With respect to claims 12 and 24, Roche disclose all the limitation as described above.  Additionally, Roche discloses wherein the transaction comprises a commercial transaction performed using a card number associated with a payment card tendered for the transaction by the user, and the transaction data comprises a transaction location, a transaction amount, and a merchant associated with the transaction (Figs. 2, 5A; Pars. 31, 50, 74, 76). 


Conclusion
PGPub Bruss et al. (US 2020/0226460): Bruss discloses training one or more fraud detection machine learning models based, at least in part, using a set of identity based machine learning model feature sets and corresponding past transaction data, wherein the trained one or more fraud detection machine learning models comprise a neural network machine learning model, at least in part, using identity based features, wherein the neural network machine learning model make an independent fraud risk determination based on the feature set and the transaction data (Figs.; Pars. 19, 23, 30, 40-41).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        

/MAMON OBEID/Primary Examiner, Art Unit 3685